Mr. Justice Gary delivered the opinion of the Court. This case is governed by Spangenberg v. Charles, 44 Ill. App. 526. The bill of exceptions recites, “ I offer this lease in evidence. The same was thereupon received in evidence, and marked Exhibit. A.” “ I offer these receipts in evidence, being numbers 134 and 135, each dated March 25, 1893, each for the sum of $50, and the same were therefore received in evidence and marked defendant’s Exhibits A and B.” Similar language is used as to other exhibits down to “ I.” At the close of the evidence is inserted: “ Which was all the evidence offered or received on said hearing.” Then follow some propositions of law and the action upon them. Then without further -words of identity, next preceding the finding by the court—there being no jury—are inserted several sheets, corresponding in description with the recitals in the bill. It is a plausible, indeed a reasonable, inference, that these sheets are the exhibits referred to by the bill; but there is no statement in the bill that they are in fact the same. Whatever against the interest of the plaintiff in error may be true, and not deny the statements of the bill, is to be presumed to be true. Matson v. Lally, 37 Ill. App. 484. It is upon this doctrine that bills of exceptions, in cases where this court is asked to review findings or verdicts upon the evidence, must state that they contain all the evidence; or if the refusal of instructions is complained of, that the bills must state that they contain all that were given. The judgment is affirmed.